Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to applicant's telephone inquiry regarding the last Office action, the following corrective action is taken.
A corrected copy of the last Office Action is enclosed.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub No. US 2014/0011358 A1, hereinafter Chen) and further in view of Rahtu et al. (Pub No. US 2007/0148350 A1, hereinafter Rahtu).
	With regards to claim 41, Chen teaches a tungsten film forming method comprising: 
disposing a substrate in a processing chamber, the substrate having a recess on which a metal film is formed (see ¶56, ¶57, substrate provided with a metal film);

forming a tungsten film directly on a surface of the metal film by reacting the tungsten chloride gas with the H2 gas, thereby filling the recess, wherein a temperature of the substrate is 5000C or above (see ¶57, ¶58, ¶60, ¶61, ¶64, ¶71, tungsten film formed directly on metal film from 100 deg to 550 deg C).
Chen, however, is silent teaching 
a pressure in the processing chamber is 5 Torr or above.
In the same field of endeavor, Rahtu teaches how the combination of temperature and pressure can be tailored in order to control the degree of physiorption and thermal decomposition of the precursors (see ¶24).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate higher pressures greater than 5 torr since it provides a specific degree of control of of physiorption and thermal decomposition of the precursors as taught by Rahtu.

With regards to claim 42, Chen teaches the tungsten film forming method of claim 41, further comprising supplying a purge gas into the processing chamber to purge a residual tungsten chloride gas and a residual H2 gas (see ¶62).

With regards to claim 43, Chen teaches the tungsten film forming method of claim 41, wherein the tungsten chloride is WCl6 or WCI5 (see claim 41).



With regards to claim 45, Chen is silent teaching the tungsten film forming method of claim 41, wherein the tungsten chloride gas is supplied into the processing chamber for 0.05 to 10 seconds at a time. 
It would have been obvious to one of ordinary skill to determine the optimum time (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed time in order to produce the optimal amount of precursory material exposure to forming the tungsten layer.

With regards to claim 46, Chen is silent teaching the tungsten film forming method of claim 41, wherein the H2 gas is supplied into the processing chamber for 0.1 to 10 seconds at a time.
It would have been obvious to one of ordinary skill to determine the optimum time (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 

With regards to claim 47, Chen is silent teaching the tungsten film forming method of claim 41, wherein Cl concentration of the tungsten film is in a range of 0.1 atomic % to 0.2 atomic %.
It would have been obvious to one of ordinary skill to determine the optimum time (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would attempt to arrive at the claimed range in order to minimize chlorine contamination within the tungsten layer for superior conductivity properties for the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML